Case 1:20-cv-01820-NYW Document 1-1 Filed 06/22/20 USDC Colorado Page 1 of 1
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

IS 44 (Rev. 09/19) District

of Colorado

 

I. (a) PLAINTIFFS
PRESTON SOWL

(b) County of Residence of First Listed Plaintiff Larimer
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Sarah Schielke, The Life & Liberty Law Office, 1209 Cleveland Ave
Loveland CO 80537, 970.493.1980, sarah @lifeandlibertylaw.com

DEFENDANTS

NOTE:
THE TRACT

Attorneys (/f Known)

 

County of Residence of First Listed Defendant

CITY OF LOVELAND, PAUL ASHE, BENJAMIN DELIMA, CLINT
SCHNORR & BRIAN BARTNES

(IN U.S. PLAINTIFF CASES ONLY)

OF LAND INVOLVED.

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

Il. BASIS OF JURISDICTION (Place an “x” in One Box Only)

G1 US. Government

Plaintiff

O 2 US. Government

Defendant

PG Federal Question

(U.S. Government Not a Party)

O04 Diversity

(Indicate Citizenship of Parties in Item Il)

 

IV. NATURE OF SUIT (Place an “xX” in One Box Only) |

(For Diversity Cases Only)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State 01 © 1 Incorporated or Principal Place a4 04
of Business In This State
Citizen of Another State GO 2 © 2 Incorporated and Principal Place go5 o5
of Business In Another State
Citizen or Subject of a G3 O 3 Foreign Nation o6 O86

Foreign Country

 

 

 

Click here for: Nature o
BANKRUPTCY
J 422 Appeal 28 USC 158

28 USC 157

 

© 835 Patent - Abbreviated
New Drug Application

 

 

© 862 Black Lung (923)
© 863 DIWC/DIWW (405(g))
O 864 SSID Title XVI

| _ CONTRACT : TORTS FORFEITURE/PENALTY |
© 110 Insurance PERSONAL INJURY PERSONAL INJURY {0 625 Drug Related Seizure
O 120 Marine © 310 Airplane G 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal
1 130 Miller Act © 315 Airplane Product Product Liability © 690 Other
140 Negotiable Instrument Liability 0 367 Health Care/
4 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical

& Enforcement of Judgment Slander Personal Injury 820 Copyrights
151 Medicare Act 330 Federal Employers’ Product Liability © 830 Patent
152 Recovery of Defaulted Liability © 368 Asbestos Personal

Student Loans © 340 Marine Injury Product

(Excludes Veterans) © 345 Marine Product Liability © 840 Trademark
(7 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR

of Veteran’s Benefits © 350 Motor Vehicle © 370 Other Fraud © 710 Fair Labor Standards O 861 HIA (1395ff)
© 160 Stockholders’ Suits © 355 Motor Vehicle O 371 Truth in Lending Act
190 Other Contract Product Liability 380 Other Personal O 720 Labor/Management
( 195 Contract Product Liability | 360 Other Personal Property Damege Relations
1 196 Franchise Injury 1 385 Property Damage 740 Railway Labor Act O 865 RSI (405(g))

© 362 Personal Injury - Product Liability © 751 Family and Medical
Medical Malpractice Leave Act

bes REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS (| 790 Other Labor Litigation

© 210 Land Condemnation

© 220 Foreclosure

O 230 Rent Lease & Ejectment
0 240 Torts to Land

245 Tort Product Liability
290 All Other Real Property

GC 441 Voting

442 Employment

© 443 Housing/
Accommodations

Employment

Other
O 448 Education

 

D440 Other Civil Rights

© 445 Amer. w/Disabilities -

© 446 Amer. w/Disabilities -

Habeas Corpus:

463 Alien Detainee

510 Motions to Vacate
Sentence

530 General

535 Death Penalty

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

{

gogo00g0006U000 600

 

 

791 Employee Retirement
Income Security Act

© 870 Taxes (U.S. Plaintiff
or Defendant)

© 871 IRS—Third Party
26 USC 7609

 

IMMIGRATION

 

 

1 462 Naturalization Application
© 465 Other Immigration
Actions

 

FEDERAL TAX SUITS

* Suit Code Descriptions.
OTHER STATUTES

1 375 False Claims Act

3 376 Qui Tam (31 USC
372%a))

© 400 State Reapportionment

G3 410 Antitrust

© 430 Banks and Banking

450 Commerce

©} 460 Deportation

© 470 Racketeer Influenced and
Corrupt Organizations

© 480 Consumer Credit
(15 USC 1681 or 1692)

© 485 Telephone Consumer
Protection Act

O 490 Cable/Sat TV

1 850 Securities/Commodities/
Exchange

© 890 Other Statutory Actions

| 891 Agricultural Acts

© 893 Environmental Matters

C1 895 Freedom of Information
Act

© 896 Arbitration

O 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

O 950 Constitutionality of
State Statutes

   

 

 

V. ORIGIN (Place an “X" in One Box Only)

 

 

1 Original o2 Removed from O 3 Remanded from O 4 Reinstatedor. © 5 Transferred from © 6 Multidistrict © 8 Multidistrict
Proceeding State Court : Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
; Gs theds. G gg Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION f-; cm 3
FRS{AHSROPY RrPGSt" Excessive Force Civil Rights Lawsuit AP Docket

 

 

 

 

 

 

 

 

  

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.CVP. ° $2,000,000 JURY DEMAND: — \@f Yes No
VIII. RELATED CASE(S) 3
(See instructions):
IF ANY JUDGE - _______ DOCKET NUMBER —
DATE ly 94, Cwice SIGNARURBOF ATTORNEY OF RECORD
FOR OFFICE USE GNLY — — S Uk tot
RECEIPT # AMOUNT JUDGE

APPLYING IFP

MAG. JUDGE
